tcmemo_2007_335 united_states tax_court robin t hardie petitioner v commissioner of internal revenue respondent docket no 9713-06l filed date robin t hardie pro_se karen a rennie for respondent memorandum opinion halpern judge this case is before the court to review a determination the determination by respondent’s appeals_office appeals to proceed with the collection by levy of petitioner’s federal_income_tax liability for we review the determination pursuant to sec_6330 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and as applicable to this case and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted for decision without trial pursuant to rule facts stipulated by the parties are so found the stipulation of facts filed by the parties with attached exhibits the stipulation of facts is included herein by this reference in their joint motion asking leave to submit this case under rule the parties agreed that the case may be submitted on the basis of the pleadings and the stipulated facts by the petition petitioner assigns error to the determination as follows i believe the determination is incorrect and have already provided written evidence including from third parties which contradicts key factual statements in the irs’s determination this evidence has been ignored by the irs attached to the petition is a copy of a two-page document entitled notice_of_determination concerning collection action s while petitioner checked the box on the petition indicating that he is seeking a redetermination of a deficiency clearly this action concerns a collection action and we shall treat it as such under sec_6320 and or in pertinent part the document states we have determined that the notice_of_intent_to_levy issued on the period listed above is valid and appropriate all legal and procedural requirements were met in its issuance the information you provided concerning the check the service shows was returned for insufficient funds was not adequate to prove that a valid payment was ever received you raised no other issues and did not request a collection alternative by the answer respondent denies petitioner’s assignment of error the facts stipulated by the parties are set forth in four numbered paragraphs in the stipulation of facts the first paragraph states petitioner’s address in london england at the time the petition was filed the second paragraph states his social_security_number the third paragraph states the date on which the determination was issued that it relates to petitioner’s taxable_year and that a copy of it is attached the fourth paragraph states that a literal transcript of account the transcript of account for petitioner’s taxable_year is attached the copy of the determination attached to the stipulation of facts is identical to the document attached to the petition the transcript of account is dated date it shows an account balance of dollar_figure and has sequential entries showing a payment in the amount of dollar_figure and a dishonored_check in the same amount the parties have stipulated that the attachments to the stipulation of facts are authentic on brief petitioner raises two issues first although he concedes that it appears that he did not pay dollar_figure for and therefore he owes the irs this amount together with accrued penalties and interest he does not accept that his check was returned for insufficient funds second he states that he does not agree with respondent’s computation of his liability presumably dollar_figure as of date the computational issue in his answering brief respondent argues that petitioner has failed to present sufficient evidence to show that appeals abused its discretion in making the determination respondent claims that no evidence supports petitioner’s claim that the check he submitted to pay his income_tax_liability was not returned for insufficient funds respondent further claims that petitioner may not raise the computational issue because he did not raise it with appeals during his sec_6330 hearing discussion petitioner bears the burden_of_proof see rule a the transcript of account shows a dishonored_check in the amount of dollar_figure and there is no evidence contradicting the inference to be drawn from that entry that the check was returned for insufficient funds we cannot conclude that appeals wrongfully concluded that the check was returned for insufficient funds moreover there is no evidence that petitioner raised the computational issue during the sec_6330 hearing we agree with respondent that for failure to raise the computational issue during the sec_6330 hearing petitioner is precluded from raising it with us see giamelli v commissioner t c slip op pincite we do not have authority to consider sec_6330 issues that were not raised before the appeals_office 118_tc_488 in our review for an abuse_of_discretion under sec_6330 generally we consider only arguments issues and other matter that were raised at the collection hearing sec_301_6330-1 q a-f5 proced admin regs petitioner has failed to prove that appeals erred in making the determination to reflect the foregoing decision will be entered for respondent
